Exhibit 10.35
Western Union Financial Services GmbH
Employment Contract
SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS OF THE WESTERN UNION COMPANY
Hikmet Ersek
Rosenweg 4/Julius Bergerstr.
1170 Vienna
Dear Hikmet,
Western Union Financial Services GmbH, Schubertring 11, 1010 Vienna, Austria,
hereinafter referred to as the “Company” and/or “Western Union”, is pleased to
recognize your expatriate assignment as Chief Operating Officer (“COO”) of The
Western Union Company, effective 1 January 2010. Additionally you will be a
managing director (“Geschäftsührer”) of the Company. In connection with your
expatriate assignment as COO of The Western Union Company, you will remain
employed by the Company but will be placed on an expatriate assignment to the
United States in accordance with the terms of your Expatriate Letter Agreement
with the Company and The Western Union Company (the “Expatriate Agreement”), a
copy of which is attached as Exhibit 1 and which forms — during its term - part
of this agreement. Effective 1 January 2010, the terms and conditions of the
employment agreement between you and the Company (the “Agreement”) shall be as
set forth below, and the following terms and conditions shall entirely supersede
and replace all previously agreed terms and conditions of your employment and
other agreements with the Company, except for the agreement in place between you
and the Company for your participation in the Company’s pension fund scheme
(Pensionskassenzusage) and agreements reflecting outstanding long-term incentive
awards granted to you under the applicable long-term incentive plans, all of
which shall continue to apply unchanged. The terms and conditions of the
Agreement and the Expatriate Agreement are subject to the approval of the Board
of Directors of The Western Union Company (the “Board”) and/or the Compensation
and Benefits Committee of the Board (the “Compensation Committee”).

1.   APPOINTMENT/TERM OF AGREEMENT   1.1   The term of your expatriate
assignment as COO of The Western Union Company pursuant to this Agreement begins
on 1 January 2010, in accordance with the clauses and conditions listed in this
Agreement. You will continue to receive service credit from the Company for the
time you have spent with any Group Company and will be entitled to all
applicable rights under the laws of Austria.       You have been appointed to
the position as a managing director (“Geschäftsührer”) of the Company as a
matter of Austrian corporate law by a shareholders’ resolution as of 4 November
2009.       Upon the termination or expiry of the Expatriate Agreement your
function as COO will also terminate. If this Agreement is not also terminated,
you will continue to be Managing Director of the Company, and the parties will
attempt to identify a role for you that is mutually acceptable.       In the
event the Board approves your appointment to the position of Chief Executive
Officer of The Western Union Company and you accept such position, you agree
that the expatriate assignment shall immediately end under the Expatriate
Agreement, that you will give notice of immediate termination of this Agreement
and that you will become employed by Western Union, LLC (or another U.S.
subsidiary of The Western Union Company) and be based in the U.S.   1.2   You
accept that you are being employed in accordance with the clauses and terms set
forth in this Agreement, and officially state that you are not employed by any
other company and that you are free of any commitment to any other employer. You
agree that you are responsible for any work or employment dispute arising from a
breach in this regard.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 2 of 32

1.3   You agree to perform any functions and duties related to your position and
pursuant to the Company’s instruction and to attend training courses when
required to do so by the Company.       Your rights, obligations and powers as
Managing Director are set forth by law, the Company’s articles of association,
the resolutions of the shareholders of the Company, the organization chart, the
internal rules of procedure for the managing board, the Act on White Collar
Workers (Angestelltengesetz) and this Agreement.       As Managing Director you
shall fully and faithfully carry out all directions and instructions given to
you by the Company. You shall regularly and at all times upon request, report to
the shareholders of the Company and the Chief Executive Officer of The Western
Union Company.       As Managing Director you shall have signing power together
with the other Managing Directors.       You agree to comply with the Company’s
decision should it determine it necessary or appropriate to change your job
title, reporting relationships, job duties and responsibilities, the legal
entity which employs you and the jurisdiction where you are expected to perform
your duties (despite your residence) on the basis of your performance or the
Company’s business requirements. Any such change will not be deemed to violate
the terms of this Agreement or constitute any basis for constructive or
involuntary termination of employment, provided that your base salary is not
reduced and your other remuneration for services rendered to the company is not
substantially reduced.   1.4   The Company may, in its discretion, second your
services to another company in the Company’s related group of companies (“Group
Companies”, see 1.8 below), During the term of the Expatriate Agreement, your
normal place of work will be Englewood, Colorado U.S.A. and you shall be called
to work at that place on all days devoted to business, except for travel for
professional reasons or as otherwise provided in the Expatriate Agreement during
the term of the expatriate assignment. You expressly agree and accept that your
workplace may be changed or transferred. In addition, you expressly agree and
accept that you may be required to travel worldwide on the Company’s business
and to work in other countries in the proper performance of your duties or as
the Company may reasonably direct, at no extra pay or remuneration. The Company
will, insofar as is reasonably possible, undertake to obtain all necessary work
permits, visas and permission to enable you to work in such places as you may be
required to work.   1.5   The Company will have the right to unilaterally change
the scope of your duties, taking into account you qualifications, so long as
such change is reasonable for you. Furthermore, the Company shall have the right
to assign unilaterally its rights, interests and privileges in this Agreement to
Group Companies. You consent to any future or subsequent transfer of your
employment to Group Companies.   1.6   For purposes of this Agreement, Group
Companies means the Company, its ultimate parent, The Western Union Company, and
any Affiliate of the Company or The Western Union Company.   1.7   “Affiliate”
means a person that directly, or indirectly through one of more intermediaries,
owns or controls, is owned or is controlled by, or is under common ownership or
control with, another person. As used in this clause, “control” means the power
to direct the management or affairs of a person, and “ownership” means the
beneficial ownership of at least 5% of the voting securities of the person. The
Western Union Company shall be deemed to control any settlement network in which
it has any equity ownership. As used in this clause, “person” means any
corporation, limited or general partnership, limited liability company, joint
venture, association, organization or other entity.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 3 of 32

2.   REMUNERATION   2.1   For giving your entire time and attention to the work
assigned to you, you shall receive a basic annual salary of 600,000€ subject to
the approval of the Compensation Committee, Such annual basic salary shall be
payable in 14 equal partial amounts, 12 of which shall be payable at the
beginning of each calendar month and the remaining two at such times as
corresponds to the Company’s normal payroll practices, in each case net of all
the deductions or withholdings authorized or required by law.   2.2   You are
entitled to a company car, or alternatively a car allowance, in accordance with
Western Union’s Car Policy as amended from time to time. The company car is
available to you also for private use. The private use is a benefit in kind and
is taxable to you according to local tax law. This benefit may be changed into a
car allowance in the future at Western Union’s discretion Any relevant income
taxes relating to the benefit of the car shall be borne by you.       Upon
termination of the Agreement you shall return to the Company promptly and
without separate request the company car and all pertinent documents, keys and
other accessories, at the latest at the end of the employment relationship. In
the event of release from the obligation to work, the Company can revoke the
entitlement to private use of the company car as of the date of the release and
you shall return the company car and all pertinent documents, keys and other
accessories within 14 days after revocation. There shall be no right of
retention.       The parties acknowledge that you are a managing employee
(“leitender Angestellter”) within the meaning of the Austrian Working Hours Act
“Arbeitszeitgesetz” and thus are not subject to the provisions of that Act
(Arbeitszeitgesetz, § 1 Abs 2 Z 8). You understand that your remuneration
includes any overtime required of you in the course of your duties and
responsibilities by virtue of this Agreement. You agree that you may not claim
remuneration for that overtime (if any) subject to applicable law, as the fixed
salary as set out above and the bonus set out under section 3 and all possible
further payments cover all work provided by you, including work on Saturdays,
Sundays and Public Holidays as well as night-work and travel times.   2.3   In
consideration of changes in the cost-of-living index (consumer price index),
your performance and the operational situation of the Company, the Company may
adjust your remuneration on an annual basis at the discretion of the Company,
subject to the approval of the Compensation Committee.   2.4   The Company is
registered with the relevant Austrian local Social Security Authority
(“Gebietskrankenkasse”), according to the requirements of applicable law.   2.5
  In consequence of your entry date at Western Union, your employment will
continue to be subject to the severance payment regimes as set forth in sections
23 et seq. of the Austrian White Collar Employee’s Act (Angestelltengesetz); you
will therefore not participate in any company provision fund (“betriebliche
Vorsorgekasse”) arrangement   3.   INCENTIVE BONUS (NON-SALARY)   3.1   You will
continue to be eligible to participate in the Senior Executive Annual Incentive
Plan (“Plan”). This Plan provides you with an opportunity to earn an incentive
bonus upon the attainment of annual corporate, business unit/division, and
individual performance goals. Pursuant to the Plan, you may, but are not
guaranteed to, receive additional payments in an amount to be determined by the
Compensation Committee in its sole discretion, in addition to your base salary,
if all Plan criteria are satisfied and if specified levels of corporate,
business unit/division, and individual performance on an annual basis are
attained. You acknowledge the discretionary character of such payments, in
particular that such payments are determined by the Compensation Committee in
its sole discretion and are also contingent upon attainment of specified levels
of corporate, business unit/division, and individual performance on an annual
basis. You furthermore acknowledge that eligibility for any such payments is
contingent upon

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 4 of 32

    you executing an acknowledgement and acceptance of the terms and conditions
applicable to your participation in the Plan if requested by the Company. You
acknowledge that participation in the Plan during any one year confers no rights
upon you or any obligations on the Company to continue the Plan, or to make any
payments of any kind, in succeeding years, and you renounce any claim that any
repetition of any such payments, even if the repeated payments are in the same
or similar amount as in the previous year, gives you the right to claim the
payment of such amount or to any payment whatsoever in any succeeding year. You
acknowledge that any payments made to you under the Plan will be made by the
Company and not The Western Union Company and that your participation in the
Plan does not establish or imply an employment relationship between you and The
Western Union Company. You will be provided detailed written information about
the Plan, including the terms and conditions applicable to your participation
therein   3.2   Your target incentive bonus under the Plan, if any, is
determined by the Compensation Committee in its sole discretion and may change
from year to year in the Compensation Committee’s sole discretion.   3.3   As
the amount of the incentive bonus under the Plan is contingent upon annual
corporate, business unit/division, and individual performance, the final bonus
amount, if any, is determined after the end of the respective calendar year and
after relevant figures have become available. Payment of the incentive bonus, if
any, will be made to you in the first quarter of the following year (e.g. the
2010 Plan payment, if any, will be made in the first quarter of the 2011
calendar year).   3.4   The voluntary, non-binding character of the possible
remuneration described in this section, which can be cancelled at any time, is
understood by both parties. You acknowledge the voluntary character of such
remuneration and hereby explicitly waive any entitlement of receiving any
remuneration in the future.   3.5   You acknowledge that Plan payments are not
provided with the character of salary and are excluded from the definition of
“salary”, “integrated salary” or “acquired rights” subject to the requirements
of applicable law.   4.   LONG-TERM INCENTIVE (NON-SALARY)   4.1   The Company
may, from time to time, recommend to the Compensation Committee that you be
considered for trie grant of long-term incentive awards under The Western Union
Company’s Long-Term Incentive Plan (“LTIP”). Such awards may include options to
purchase shares of the common stock of The Western Union Company, the grant of
restricted stock units applicable to such common stock, and/or the grant of
cash-based performance awards. These grants require the approval of the
Compensation Committee and the acceptance by you of the terms and conditions of
each grant. All your rights and obligations with respect to any stock options,
restricted stock units, cash-based performance awards or other LTIP awards
granted to you are subject to the terms and conditions of the LTIP as well as
the terms and conditions of the applicable award agreements.   4.2   There is no
guarantee or promise that any future LTIP awards will be made or recommended.
You understand the discretionary character of any grant under the LTIP and
understand that any repetition of any such grants, even if the repeated grants
are in the same or similar amount as in a previous year, do not give you any
right or claim to any grant whatsoever in any succeeding year. You acknowledge
that any grant made under the LTIP does not create any contractual right to
receive future grants or any benefits in lieu of LTIP grants, and that your
participation in the LTIP does not establish or imply an employment relationship
between you and The Western Union Company. You further acknowledge that in
accepting any such grant you may be subject to certain tax and exchange control
regulations, and that it is your individual responsibility to comply with any
regulations as a result of your acceptance of any grant under the LTIP.   4.3  
The voluntary, non-binding character of the possible remuneration described in
this section, which can be cancelled at any time, is understood by both parties.
You acknowledge the voluntary character of such

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 5 of 32

    remuneration and hereby explicitly waive any entitlement of receiving any
remuneration in the future.   4.4   You acknowledge that LTIP awards are not
provided with the character of salary and are excluded from the definition of
“salary”, “integrated salary” or “acquired rights” subject to the requirements
of applicable law.   5.   BENEFITS

Except as otherwise provided in the Expatriate Agreement during the term of the
expatriate assignment, you will be eligible to participate in the Company’s
retirement, health and welfare benefits (“benefits”), under the terms and
conditions applicable to similarly situated employees in Austria, as may be
amended by the Company from time to time. You understand the discretionary
character of these benefits and you acknowledge that the Company will have the
right to vary the nature of these benefits, subject to the requirements of
applicable law.

6.   ANNUAL LEAVE, SICK LEAVE AND HOLIDAYS   6.1   You will be entitled to the
full paid vacation as established by applicable law and related to your years of
employment. The length of your employment with the Company, and your time
employed with any of the Group Companies counts towards your years of service.
Such combination of length of your employment is credited solely for the purpose
of calculating your length of annual leave. Only your employment with the
Company is taken into account for purposes of any pension or severance
calculation, subject to the requirements of applicable law.   6.2   Annual leave
not used during the year in which it has been accrued may be carried forward for
use during the succeeding two years. Any such carried-forward leave that is not
used in the immediately succeeding two years will be cancelled. You will not be
entitled to any payment in lieu of cancelled or unused annual leave.   6.3   Any
current or future benefits exceeding the benefits provided for in this Agreement
are granted voluntarily and may be revoked and/or changed unilaterally by
Western Union at any time; the granting of such benefits, if any, even if it
were to occur more than one time, does not give rise to any entitlement to such
benefits for future periods.   6.4   Your entitlement to statutory public
holidays, sick leave and other leaves of absence shall be according to the
Company’s policies, work rules and subject to the requirement of applicable law,
provided that public holidays will be observed in accordance with Western Union
business practices.   7.   FULL TIME WORK   7.1   During the term of the
Expatriate Agreement, you will observe the work schedule in effect at your place
of assignment. Normal working hours of your employment will be at least 40 hours
per week. From time to time, you may be required by the Company or by the nature
of the work assigned to you to work beyond these normal working hours or
overtime as may be necessary and reasonable in the proper performance of your
duties. As a managerial employee who is authorised or delegated by the Company
to hire employees, give other benefits to employees, reduce other employees’
wages, or terminate other employees’ employment, you are not subject to the
Austrian Working Hours Act (sec. 1 para 2 subpara 8 of the Austrian Working
Hours Act,” Arbeitszeitgesetz”) and thus not entitled to any extra pay or
remuneration for working beyond normal working hours or overtime.       You
should make yourself available to the Company at any time if the demands of the
business so require.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 6 of 32

7.2   Except as otherwise provided in the Expatriate Agreement during the term
of the expatriate assignment and such other perquisites as are in place for
other similarly situated executives, you are not entitled to any pay,
perquisites, or benefits other than as set forth above or as regulated in the
agreement in place between you and the Company for your participation in the
Company’s pension fund scheme (Pensionskassenzusage), or the agreements
reflecting outstanding long-term incentive awards granted to you under the
applicable long-term incentive plans, all of which shall continue to apply
unchanged.   8.   OTHER ACTIVITIES OF EMPLOYEE   8.1   For purposes of this
Section 8, Company and its Group Companies are referred to as “the Company”.
During the term of your employment under this Agreement, you acknowledge that
you shall devote your time to work for the Company and shall accept no other
work, whether compensated or not, directly or indirectly (whether in the form of
cash or a non-cash benefit), without receiving prior written permission, if that
other work involves working during Company work hours, using Company facilities
or equipment, and/or if such activity might interfere with the interests of the
Company, impair your performance of your employment duties for the Company, the
reputation of the Company, or conflict with The Western Union Company Code of
Conduct. Nor shall you perform services or engage in activities, in any
capacity, whether compensated or not, directly or indirectly, with or for any
person or entity in competition with the businesses of the Company, without
receiving prior written permission.   8.2   Therefore, you may not operate an
independent commercial business or trade for your own or another’s benefit in
Western Union’s line of business, unless you have received the written
permission of The Board of Directors of The Western Union Company.
Notwithstanding this provision 8.2, you are entitled to hold not more than five
percent (5%) of the issued shares of a company, the shares of which are listed
on a recognized stock exchange even if such company carries on a competitive
business.   8.3   If you violate any obligations in this section 8, in addition
to any and all other of its rights, Western Union may claim compensation for
damages suffered by the violation or, alternatively, may require that any
transactions made for your benefit be treated as made for Western Union’s
benefit. With respect to transactions made for the benefit of others, Western
Union may demand that you surrender any compensation that you have received for
such transactions or that you assign to Western Union your claim(s) to any
compensation for such transactions. Western Union’s exercise or failure to
exercise any of the rights set forth in this section will not affect Western
Union’s right to dismiss your employment for violation of the non-compete
obligation.   8.4   You agree to afford Western Union your full capacity of
work.   9.   USE OF SOFTWARE/TOOLS AND COMMUNICATIONS   9.1   If you have
recourse to documents, correspondence, software, software package and materials,
either handwritten or computerized, or more generally all means of
communication, in particular Internet or Intranet, you agree to use such tools
for professional purposes only and not to take copies or reproduce such tools
for your personal use or for any other use. You shall take care of these tools
and must inform Western Union in case of any deterioration, loss or theft, and
will comply with Western Union’s rules relating to the installation and use of
such tools as applicable within Western Union.   9.2   You acknowledge that the
Company’s local and wide area network infrastructure and its telecommunications
system and its components, including for example telephones, facsimile machines,
photocopiers, printers, personal organizers, palmtops, Blackberries, computers
and servers, as well as the applications running on and services provided by
these systems including e-mail and voicemail, Internet and Intranet, and file
storage facilities (“IT systems”) and all oral communications, telephone
conversations, information and messages or any part of a message (whether in the
form of data, texts, images, speech or any other form) transferred via and/or
stored on the IT systems, including any

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 7 of 32

    recording and/or copies made of such communications, and any attachments to
such communications (“Communications”) made via the IT systems are the property
of the Company and that the equipment and all information are managed in the
United States of America.   9.3   You are permitted to limited personal use of
information resources if the use does not result in a loss of employee
productivity, interfere with official duties or business, and does not involve
additional expense to Western Union, refer to Western Union’s Acceptable Use
Policy (ISSP-AU-001) and Email Policy (ISSP-E-001) for specific requirements. In
addition when using Western Union information resources employees are expected
to comply with all Western Union Polices, Standards and Controls.   9.4   You
acknowledge that Western Union deploys a range of data protection and
information safeguards, this includes and not limited to; the use of
technologies to limit Internet access, assessments and management of
applications/software licenses, identification and removal of potential risks to
the network, management of viruses and spam, and removal of non-authorized
and/or potentially dangerous software on Western Union provided platforms. As an
employee your cooperation is required to protect and safeguard our company’s
information, infrastructure and assets and all personal information (i.e.
employee, supplier and/or consumer information).   10.   INTELLECTUAL PROPERTY
RIGHTS   10.1   You acknowledge that copyright and all other intellectual,
moral, and proprietary rights in any documents and other materials produced by
you during the course of this Agreement or your performance of duties (whether
or not produced during working hours), including without limitation your
inventions, creations, work products or whatever forms of objects that may be
protected under the Copyright, Patent, Trademark, or Trade Secret legislation or
other laws of the relevant jurisdiction (“Products”) shall vest in and be owned
by the Company or its assignee to the maximum extent permitted by applicable
law.   10.2   You further agree that you will do all things necessary (at the
Company’s request and expense) to perfect such vesting and ownership of such
rights by the Company both during and after the period of this Agreement.   10.3
  You ensure that such documents and other materials produced by you will be
original and will not infringe the rights of any third party.   10.4   You are
entitled to a special compensation in consideration for making available a
“service invention” as defined by the Austrian Patent Act (Patentgesetz). In all
other respects, the relevant applicable provisions of the Austrian Patent Act
(Patentgesetz) shall govern.   11.   NON-DISCLOSURE OF TRADE SECRETS AND OTHER
COMPANY CONFIDENTIAL INFORMATION   11.1   During the course of your employment
with the Company, there may be disclosed to you certain confidential
information, third party information and trade secrets of the Company, and it’s
Group Companies (all of these, for purposes of this Section 11, are “the
Company”).   11.2   You agree that the Company is engaged in a highly
competitive business and has expended, and continues to expend, significant
money, skill, and time to develop and maintain valuable customer relationships,
trade secrets, and confidential and proprietary information. You agree that your
work for the Company will continue to bring you into close contact with many of
the Company’s customers, Trade Secrets, Confidential Information and Third Party
Information (as defined below), the disclosure of which would cause the Company
significant and irreparable harm.       You recognize that any unauthorized
disclosure of Third Party Information could breach non-disclosure

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 8 of 32

  obligations or violate applicable laws or Company policy. You further agree
that the covenants in this Agreement are reasonable and necessary to protect the
Company’s legitimate business interests in its customer relationships, Trade
Secrets, Confidential Information, and Third Party Information.       Therefore,
you agree to observe the non-disclosure obligation as set out in this
Section 11.   11.3   Company “Trade Secrets” includes but is not limited to the
following:

(a) any data or information that is competitively sensitive or commercially
valuable, and not generally known to the public, including, but not limited to,
products planning information, marketing strategies, marketing results,
forecasts or strategies, plans, finance, operations, reports, data, customer
relationships, customer profiles, customer lists, sales estimates, business
plans, and internal performance results relating to the past, present or future
business activities of the Company, its customers, clients, and suppliers; and
(b) any scientific or technical information, design, process, procedure,
formula, or improvement, computer software, object code, source code,
specifications, inventions, systems information, whether or not patentable or
copyrightable.

11.4   Company “Confidential Information” means any data or information and
documentation, other than Trade Secrets, which is valuable to the Company and
not generally known to the public, including but not limited to:

(a) Financial information, including but not limited to earnings, assets, debts,
prices, fee structures, volumes of purchases or sales, or other financial data,
whether relating to the Company generally, or to particular products, services,
geographic areas, or time periods; and
(b) Supply and service information, including but not limited to information
concerning the goods and services utilized or purchased by the Company, the
names and addresses of suppliers, terms of supplier service contracts, or of
particular transactions, or related information about potential suppliers, to
the extent that such information is not generally known to the public, and to
the extent that the combination of suppliers or use of particular suppliers,
though generally known or available, yields advantages to the Company the
details of which are not generally known.

11.5   “Third Party Information” means any data or information of the Company’s
customers, suppliers, consumers or employees that the Company is prohibited by
law, contract or Company policy from disclosing. By way of example such
information includes but is not limited to:

(a) Product specifications, marketing strategies, pricing, sales volumes,
discounts;
(b) Nonpublic personal information regarding consumers, including but not
limited to names, addresses, credit card numbers, financial transactions, and
account balances;
(c) Personnel information, including but not limited to employees’ personal or
medical histories, compensation or other terms of employment, actual or proposed
promotions, hiring, resignations, disciplinary actions, terminations or reasons
therefore, training methods, performance skills, qualifications, and abilities,
or other employee information; and
(d) Customer information, which is not protected by a separate confidentiality
agreement, including but not limited to any compilations of past, existing or
prospective customers, agreements between customers and the Company, status of
customer accounts or credit, the identity of customer representatives
responsible for entering into contracts with the Company, specific customer
needs and requirements, or related information about actual or prospective
customers or other nonpublic consumer information.



 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 9 of 32

11.6   You agree that for so long as the pertinent information or documentation
remains a Trade Secret, you will not use, disclose, or disseminate to any other
person, organization, or entity or otherwise employ any Trade Secrets. You
further agree that during your employment and after the cessation of your
employment with the Company, you will not use, disclose, or disseminate to any
other person, organization, or entity or otherwise employ any Confidential
Information. The obligations set forth herein shall not apply to any Trade
Secrets or Confidential Information which shall have become generally known to
competitors of the Company through no act or omission of yourself.   11.7   You
agree that for so long as the pertinent information or documentation is subject
to protection under Company nondisclosure obligations, policy or applicable law,
but in any event not less than two (2) years after the cessation of your
employment with the Company, you will not use, disclose, or disseminate to any
other person, organization, or entity or otherwise employ any Third Party
Information.   11.8   Upon cessation of your employment with the Company or at
any time the Company requests, you agree to return all Third Party Information
as well as Company materials and Trade Secrets and Confidential Information, and
all copies thereof (including without limitation, all memoranda and notes
containing the names, addresses, and needs of the Company’s customers and
prospective customers) in your possession or over which you exercise control,
and regardless of whether such materials were prepared by the Company, you, or a
third party.   11.9   Any breach or failure to observe this condition may
subject you to immediate dismissal without compensation or severance payment,
subject to the requirements of the applicable law. The Company will have the
right to take other appropriate legal actions before or after that dismissal.  
11.10   Should you be required by law, regulation or court order to disclose any
information you are not required to disclose under this condition, you should
notify the Company prior to making such disclosure in order to allow the Company
to seek a protective order or other appropriate remedy from the proper
authority. You agree to cooperate with the Company in seeking such court order
or other remedy, and further agree that if the Company is not successful in
obtaining such court order, you shall furnish only that portion of the
information that is legally required and shall exercise all reasonable efforts
to obtain reliable assurances that confidential treatment will be accorded the
information disclosed.   11.11   Your obligations under this Section 11 survive
termination of your employment relationship with the Company.   12.   PROCESSING
AND USE OF EMPLOYEE INFORMATION

The Company informs you that your personal data including the sensitive data if
collected by the Company (the “Data”), which you provided to our Company or that
we otherwise acquired in the course of the ordinary activity will be processed
for correct execution, management and performance of this Agreement in force
between you and the Company. The Data might be communicated, in connection with
the above-mentioned purposes, to the Company and any of its Group Companies, and
to third party service providers, also outside the European Union, which provide
assistance and consultancy or other services to the Company, with particular
reference, but without limitation, to accounting, administrative, legal, tax and
financial issues. Such data processing will be performed by means of either
manual, electronic or network instruments, or in any other manner that can
ensure a safe processing and avoid any unauthorized access. A list of the
subjects to whom your Data are or might be communicated will be made available
upon request at the Company’s offices.
By executing this Agreement and subject to your execution of the Data Privacy
Notice and Consent for Employees (Exhibit 2 to this Agreement), you expressly
authorize the transfer, also in non-EU countries, of your Data to the Group
Companies and third parties indicated above for the purposes listed in this
Section. The Data will be kept secure and confidential in accordance with
Company policy and national legislation. The Company will regularly update your
Data with your assistance and as you request. You will retain the right of

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 10 of 32
access to your Data and the right to have incorrect Data corrected. The Data
provided will not be used for any marketing purposes.

13.   CODE OF CONDUCT AND POLICIES   13.1   You agree that you are bound by the
provisions of The Western Union Company’s Code of Conduct (“Code of Conduct”)
and other rules, regulations and policies, as that Code of Conduct and those
rules, regulations and policies may be amended from time to time. You
acknowledge that it shall be your duty to know and understand this Code of
Conduct and, in the course of your employment, any change in this Code of
Conduct and any other policies, which you may access through Western Union’s
employee-only intranet website.   13.2   You also agree to perform all aspects
of your job in accordance with law, to strictly follow all workplace safety
rules, to protect the property of the Company, to maintain the highest standards
of personal and professional ethics, to actively participate in training
arranged by the Company, and to continue to develop and improve your
professional skills.   13.3   You further acknowledge that Western Union may
take action in case of a violation of any of the provisions contained in the
Code of Conduct and other rules, regulations and policies, including immediate
dismissal of your employment.   14.   TAX LIABILITIES

Except for those taxes and contributions mandated by law to be withheld or for
any government filings to be made by the Company or Group Companies in
connection with the salary and other compensation and benefits arising from this
employment or in connection with the Expatriate Agreement, all other taxes and
contributions and filings shall be your responsibility and shall be made by you.
Except as specifically provided in the Expatriate Agreement during the term of
the expatriate assignment, the Company and its Group Companies will not be
responsible or liable for any of your tax or other liabilities in respect of
your employment, such as personal income tax payable to any governments or
authorities and you are solely responsible for filing any and all income tax
returns and paying any amounts owed to the respective authorities in Austria or
elsewhere. The Company will have the right to withhold your remuneration (or any
part thereof) as may be required by law and pay the same on your behalf in order
to settle any of your tax liabilities and penalties.

15.   TERMINATION   15.1   Prior to its expiry, the employment relationship may
be terminated by you or by the Company as set forth below and following the
procedure mandated by the applicable law.   15.2   The Company may, pursuant to
a written or oral communication, terminate this Agreement (including the
Expatriate Agreement) and your employment without notice and no compensation for
just cause (“wichtigen Grund”) as defined by Austrian law. This shall include,
without limitation, your absence from work over a considerable period of time
without legitimate cause, your insistent refusal to carry out your duties or
your refusal to follow the Company’s justified directions.       In particular,
you explicitly acknowledge that any significant violation on your part of the
provisions of this Agreement entitles the Company to immediately terminate the
employment relationship with you, subject to the requirements of applicable law.
  15.3   In the event you intend to terminate this Agreement without just cause
being given, prior to the desired date of termination (which must be the last
day of a calendar month), you shall observe a notice period

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 11 of 32

    equivalent to 6 months, unless Austrian mandatory law provides for a longer
notice period for termination by the Company (in which case such longer notice
period applies also to you).       This notice period shall not apply in the
event you terminate this Agreement as a result of your appointment to the
position of Chief Executive Officer of The Western Union Company.   15.4   If
the Company decides to terminate this Agreement without just cause being given
prior to the expiry date, the Company shall observe a notice period equivalent
to 6 months or longer if required as a matter of mandatory Austrian law.   15.5
  Should this Agreement be terminated by giving notice either from you or the
Company, and the Company will grant you leave for the rest of the notice period,
or for any part of such period, you explicitly consent that you will consume
your remaining days of vacation, if any, within such period of leave, provided
that doing so is possible and reasonable.   15.6   Upon termination of
employment, and without need of further notice or demand, you shall immediately
transfer and deliver to the Company any property of the Company, and its Group
Companies which may be in your possession, custody or under your control
including, without limitation, all papers, documents, notes, memoranda, records
and writings, in whatever form or stored in whatever media, which in any way
relate to the business of the Company and its Group Companies and/or to the
business of the clients of the Company and its Group Companies together with all
extracts or copies thereof.   15.7   Should you have unpaid or pending
obligations to the Company, monetary or otherwise, upon the termination of your
employment for any reason or cause, you expressly agree and authorize the
Company to make the necessary deductions from the salary, bonuses and any other
amounts or benefits that may be due to you, to effect settlement or payment of
your unpaid or pending obligations. This is without prejudice to the right of
the Company to effect settlement or payment of your obligations through other
legal means should the salary, bonuses and any other amounts or benefits due to
you be insufficient to cover your unpaid or pending obligations.   16.  
NON-SOLICITATION   16.1   NON-SOLICATION OF CUSTOMERS   16.1.1   You agree that
while employed by the Company, or at a Group Company (if applicable) (for
section 16, the Company and any applicable Group Company shall be referred to as
the Company), you have had and will have contact with and has become and will
become aware of the Company’s customers and the representatives of those
customers, their names and addresses, specific customer needs and requirements,
and leads and references to prospective customers, and that you have benefited
and added and will continue to benefit and add to the Company’s goodwill with
its customers and in the marketplace generally. You further agree that loss of
such customers will cause the Company significant and irreparable harm.   16.1.2
  Accordingly, you agree that, for twelve (12) months after the cessation of
your employment with the Company, you will not solicit, contact, call upon,
accept orders from, or attempt to communicate with any customer or prospective
customer of the Company for the purpose of providing any products or services
substantially similar to those you provided while employed with the Company.
This restriction shall apply only to any customer or prospective customer of the
Company with whom you had contact or about whom you learned Trade Secrets or
Confidential Information, during the last twenty-four (24) months of your
employment with the Company. For the purpose of this section, “contact” means
interaction between you and the customer or prospective customer which takes
place to further the business relationship, or making sales to or performing
services for the customer or prospective customer on behalf of the Company.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 12 of 32

16.2.   NON-SOLICITATION OF EMPLOYEES AND OTHERS.   16.2.1   You acknowledge and
agree that solely as a result of employment with the Company, you have and will
come into contact with and have acquired and will acquire Trade Secrets or
Confidential Information regarding some, most, or all of the Company’s
employees, consultants, contractors, or agents (for purposes of this section,
collectively referred to as “worker”).   16.2.2   Accordingly, both during
employment with the Company and for twelve (12) months after the cessation of
employment with the Company, you will not recruit, hire, or attempt to recruit
or hire, directly or by assisting others, any other worker of the Company with
whom you had contact or about whom you learned Trade Secrets or Confidential
Information during your last twenty-four (24) months of employment with the
Company. For the purposes of this section, “contact” means any business-related
interaction between you and the other worker.   17.   NON-COMPETITION

Due to the extremely competitive market in which the Company is engaged and to
the knowledge, particularly of a commercial, financial, scientific, industrial
or marketing nature concerning the activities, operations and studies of the
Company or at a Group Company (if applicable) (for paragraph 17, the Company and
any applicable Group Company shall be referred to as the Company), acquired by
you in the performance of your duties, you agree that you shall be bound, with
regard to the Company, to an obligation of non-competition in the following
conditions:

17.1   In the event of termination of your employment with the Company occurring
for any reason whatsoever — except if (i) you terminate with just cause being
given, or (ii) the Company terminates without you having given cause to do so
and without undertaking to continue to pay your remuneration according to
Section 2 above for the period set forth in Paragraph (c) below—, you hereby
undertake not to enter into the service of a company studying, manufacturing or
selling (including wholesale and retail) products or services that are identical
or similar to those that are studied, manufactured or sold by the Company, or
which are intended to provide the same or comparable benefits to the purchasers
of such products or services in any countries or regions, including but not
limited to Vienna and Austria. You agree that you shall refrain from taking a
direct or indirect interest, in any form whatsoever, including in particular
through consultancy work or acquisition of shareholding (except for current
stock exchange transactions) in an activity of this type, be it in existence or
in the process of creation.   17.2   You agree that this obligation of
non-competition applies to Vienna and Austria as well as to the other countries
in which you may have performed your duties during your work within the Company.
Should you so desire, the list of countries in which you may have performed your
duties during your work within the Company will be given to you, within 12
business days following receipt of such request.   17.3   This non-competition
covenant is for the duration of TWELVE MONTHS as from the effective date of
termination of this Agreement.   17.4   During the non-competition period, you
undertake to communicate to the Company, if the latter so requests, the name and
address of your new employer. The Company reserves the right to inform the new
employer of the existence and contents of the present non-competition clause.
You agree that you shall inform the latter of the present non-competition clause
prior to entering into any commitment.   17.5   Upon termination of this
Agreement and if this non-competition covenant is still in force at this time,
you hereby agree that this special provision be included in any work certificate
that will be given to you.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 13 of 32

18.   INDEMNIFICATION AND CLAWBACK   18.1   You agree to indemnify and hold all
Group Companies harmless from all losses, liabilities, claims and damages
(including lawyer’s fees) which may arise out of or as a result of any of your
unauthorized act or any act caused by you in contravention of this Agreement.  
18.2   Any payment according to the provision in this Agreement shall be without
prejudice to the right the Company expressly reserves to engage proceedings
against you in reparation for the financial and moral damage actually suffered
by any Group Company.   18.3   You acknowledge that you have read The Western
Union Company’s Clawback Policy (the “Clawback Policy”). In consideration of the
various elements of Incentive Compensation (as defined in the Clawback Policy)
awarded or granted to you, you agree to abide by the Clawback Policy and any
determinations of the Board pursuant to the Clawback Policy. You acknowledge
that the Board shall have full discretion to make such determinations. Without
limiting the foregoing, and notwithstanding any provision of this Agreement to
the contrary, if the Board determines that any Incentive Compensation (as
defined in the Clawback Policy) received by or paid to you resulted from any
financial result or performance metric that was impacted by your misconduct or
fraud and that compensation should therefore be recovered from you (such amount
to be recovered, the “Clawbacked Compensation”), then upon such determination,
the Company or The Western Union Company (acting through the Board) may recover
such Clawbacked Compensation by any suitable remedy determined by the Board. The
foregoing right to recover certain elements of compensation shall be separate
from any other relief available to the Company or The Western Union Company due
to your misconduct or fraud. Any determination by the Board with respect to the
foregoing shall be final, conclusive and binding upon you and all persons
claiming through you.   19.   EXECUTION AND LANGUAGE OF AGREEMENT   19.1   This
Agreement is executed in two originals, with each party to retain one original.
  19.2   If there is any translation of this Agreement to other languages, the
English version shall govern.   19.3   This Agreement may be executed in any
number of counterparts, which shall together constitute one agreement. Any party
may enter into this Agreement by signing any such counterpart, but this
Agreement shall not be effective until each party has executed at least one
counterpart.   20.   SEVERABILITY   20.1   In the event that any provision of
this Agreement becomes or is declared by a court of competent jurisdiction to be
invalid, illegal, unenforceable or void by any court of competent jurisdiction,
this Agreement shall continue in full force and effect without said provision;
provided that the Company reserves the right to determine whether such
severability shall be effective if it materially changes the benefit of this
Agreement to the Company. Such holding shall not invalidate or render
unenforceable any other provision hereof.   20.2   Without limiting the
generality of 20.1, each provision of the non-disclosure, non-solicitation and
non-compete undertakings set out in 11, 16 and 17 shall, notwithstanding the
manner in which it has been grouped with or grammatically linked to the others,
be construed as imposing a separate and an independent obligation, severable
from the rest of them. Without limiting the foregoing —   20.2.1   the
non-disclosure undertakings in terms of 11 shall be severable in respect of—
 
each of the persons in whose favor they are given;

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 14 of 32

    every month of period for which the confidentiality undertakings are
stipulated to be applicable;       every category of Trade Secrets, Confidential
Information and Third Party Information;   20.2.2   the non-solicitation
undertakings in 16 shall be severable in respect of—
 
each of the persons in whose favor they are given;       each of 16.1 and 16.2
and;       each month of the non-solicitation period;       every activity in
which you are prohibited from acting;       every capacity in which you are
prohibited from acting;       each category of customer;       each category of
employee;   20.2.3   the non-compete undertakings in 17 shall be severable in
respect of —
 
each persons in whose favor they are given;       each month of the
non-competition period;       every locality falling within the prescribed area;
      every capacity and activity in which you are prohibited from acting;  
20.3   The non-disclosure, non-solicitation and non-compete undertakings set out
in 11, 16 and 17 are stipulations for the benefit of the Group Companies and the
Company and their respective successors-in-title and assigns, which shall be
entitled to elect whether to exercise their / its rights hereunder or not. By
signing this Agreement the Company accepts the benefits on behalf of each such
person. Such acceptance by the Company constitutes a separate acceptance on
behalf of each such person for the time being and, to the extent that such
acceptance may not constitute valid acceptance on behalf of such person, that
person may accept such benefits in the future by giving written notice to that
effect to you.   20.4   The failure by the Group Companies and the Company or
any of their successors-in-title or assigns to — exercise any of its rights in
terms of the foregoing non-disclosure, non-solicitation and non-complete
undertakings; or       succeed in any proceedings instated by it to enforce any
of its rights in terms of the foregoing non-disclosure, non-solicitation and
non-complete undertakings;       shall not preclude the Group Companies and the
Company or any of their respective successors-in-title and assigns from
exercising any such rights in consequence of any subsequent breach by you or of
any subsequent decision of any court, as the case may be.   20.5   Should the
non-disclosure, non-solicitation and non-compete undertakings set out in 11, 16
and 17 or part thereof be found by any competent court to be defective or
unenforceable for any reason whatever, the remaining provisions of 11, 16 and 17
shall continue to be of full force and effect.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 15 of 32

20.6   Notwithstanding anything set out in this 20, the undertakings set out in
17 shall not be enforceable against you only in the following circumstances —

if you terminate this Agreement for just cause; or
if the Company terminates this Agreement without just cause; or
in favor of the Company or any Specified Company/ies which has / have given
written notice to you that it / they do not intend to enforce the undertakings
envisioned in 17.

21.   SURVIVAL

Sections 9, 10, 11, 12, 13, 14, 15.6, 15.7, 16, 17, 18, 22, 23 and 24 of this
Agreement shall survive termination of this Agreement and shall remain in full
force and effect notwithstanding such termination.

22.   ENTIRE AGREEMENT   22.1   This Agreement contains and represents the
entire Agreement and understanding between you and the Company, and the Group
Companies, relating to your employment with the Company. No collateral
agreements have been made, except for the agreement in place with you to
participate in the Company’s pension fund arrangement (Pensionskassenzusage),
the agreements reflecting outstanding long-term incentive awards granted to you
under the applicable long-term incentive plans, all of which shall continue to
apply unchanged, and — during its term — the Expatriate Agreement.   22.2  
Except as provided in 22.1, this Agreement supersedes any oral or written
agreements between you and the Company existing prior to this Agreement, or any
other previous agreements, arrangements and any other discussions that you may
have had with the Company, and the Group Companies, relating to your employment.
All matters shall be governed by this Agreement.   22.3   This Agreement may be
altered only by a written agreement signed by the party against whom enforcement
of any waiver, change, modification, extension, or discharge is sought and must
be approved by an authorized representative of Western Union.

23.   GOVERNING LAW AND JURISDICTION   23.1   The execution, interpretation and
enforcement of this Agreement and the respective rights and obligations of the
parties shall be governed and construed in accordance with the laws of Austria.
  23.2   Any dispute, controversy or claim arising out of or relating to this
Agreement, or the breach, termination or invalidity thereof, shall be settled by
arbitration in accordance with the UNCITRAL Arbitration Rules as present in
force. The appointing authority shall be the Secretary General of the
International Arbitral Centre of the Austrian Federal Economic Chamber. The
number of arbitrators shall be three. The place of arbitration shall be Vienna.
The language to be used in the arbitral proceedings shall be English.

24.   SUCCESSORSHIP       This Agreement inures to the benefit of any successors
or assigns of the Company, the Group Companies and your obligations apply
equally to the Company, the Group Companies and its successors or assigns.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 16 of 32

     
Western Union Financial Services GmbH
   
 
   
/s/ Tim Keane
 
Tim Keane
  Date: 9 November 2009 
represented by its sole shareholder,
   
Western Union Processing Limited
   

I have read and understand the foregoing terms and conditions and I accept and
agree to commence employment under the terms and conditions set forth herein. I
certify that I understand the English version of this Agreement. I acknowledge
my acceptance of this offer of employment on the terms and conditions set forth
in the Agreement by signing below and returning this Agreement to the Company.

         
Agreed and Accepted By:
  /s/ Hikmet Ersek
 
Hikmet Ersek    
 
       
Date:
  9 November 2009    

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Paste 17 of 32
EXHIBIT 1
Expatriate Letter Agreement
SUBJECT TO THE APPROVAL OF THE BOARD OF DIRECTORS OF THE WESTERN UNION COMPANY
9 November 2009
Mr. Hikmet Ersek
Rosenweg 4/Julius Bergerstr.
1170 Vienna
Dear Hikmet:
This Letter Agreement will serve to confirm our mutual understanding of the
terms and conditions applicable to your assignment as Chief Operating Officer of
The Western Union Company, effective January 1, 2010. In this role you will be
reporting to Christina Gold (“Chief Executive Officer”). The position will be
initially located in Englewood, Colorado, U.S.A. (the “Host Country”) and will
be subject to your obtaining and maintaining the required Host Country entry
documents or visas and your acceptance of the terms and conditions outlined in
this Letter Agreement. The duration of your assignment will not exceed 24 months
(unless the parties mutually agree to extend this assignment). This assignment
may be shorter in duration under certain circumstances. Your home city and
country are Vienna, Austria (the “Home Country”) and you will remain employed by
Western Union Financial Services Gmbh (“the Austrian Company”) during the term
of this assignment, unless you, The Western Union Company and the Austrian
Company mutually agree otherwise (hereinafter The Western Union Company and the
Austrian Company are referred to collectively as the “Company” unless
specifically designated). This assignment is subject to your execution of the
employment agreement with the Austrian Company to which this Letter Agreement is
attached as Exhibit 1 (the “Employment Agreement”).
The terms and conditions of this Letter Agreement, which forms a part of the
Employment Agreement during the term of the Letter Agreement, are subject to the
approval of the Board of Directors of The Western Union Company (the “Board)
and/or the Compensation and Benefits Committee of the Board (the “Compensation
Committee”). In the event the Board approves your appointment to the position of
Chief Executive Officer of The Western Union Company and you accept such
position, you agree that this assignment shall immediately end, that you will
give notice of immediate termination of the Employment Agreement with the
Austrian Company, and that you will become employed by Western Union, LLC (or
another U.S. subsidiary of The Western Union Company) and be based in the U.S.
The terms and conditions of any such employment will be determined at a later
date.
In your role as Chief Operating Officer, and in consultation with and subject to
the approval of the Chief Executive Officer, you will have the right to create
an organizational structure for The Western Union Company and its

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 18 of 32

    Affiliates reflecting the geography and product evolution of the business,
including the appointment of business leaders in key geographical regions and
for key product roles. Additionally, the Board and the Chief Executive Officer
will consider when the title of “President” of The Western Union Company may be
offered to you. In addition, on or about May 2010 and December 2010, you will
have formal reviews with the Board, during which the Board will provide you with
its appraisal of your performance and potential as a candidate for the position
of Chief Executive Officer and you will have the opportunity to discuss your
level of interest in such position.       The terms and conditions in this
Letter Agreement, including your assignment as Chief Operating Officer, will be
in effect for this assignment only. Your expatriate assignment will generally be
subject to the terms of the Expatriate Policy (the “Expatriate Policy”), but if
there is any conflict between the terms of the Expatriate Policy and this Letter
Agreement, the terms of this Letter Agreement will govern.   1.   Compensation:

  A.   Base Salary: Your base compensation is described in Section 2.1 of the
Employment Agreement.     B.   Incentive Bonus: Your annual cash incentive bonus
opportunity is described in Section 3 of the Employment Agreement.

2.   Benefits:

  A.   Insurance Plans and Retirement Benefits: Except to the extent you are no
longer eligible for certain benefits offered to the employees of the Austrian
Company as a result of this assignment, you will be eligible to participate in
the Austrian Company’s retirement, health and welfare benefits under the terms
and conditions applicable to similarly situated employees in Austria, In
addition, with respect to medical, dental and vision benefits coverage during
your assignment, you will be enrolled in the Aetna Global Benefits program.
Western Union’s International Benefits team will assist you in enrollment and
answer any questions you may have regarding the program. Once enrolled you will
have access to the Aetna Global Benefits online Member Service’s Center. This
online resource offers a wide range of automated tools and information designed
to help you use and understand your global benefits. You will soon receive a
welcome letter and package which will contain your username and password. Your
Aetna Global Benefits plan administrator contact, Karen Thompson, can be
contacted at +1.720.332.5354 or at Karen.thompson@westernunion.com.     B.  
Work Schedules/Holidays/Vacation: Your work schedule, holidays, vacation and
other leave benefits are described in Sections 6 and 7 of the Employment
Agreement; provided that you will observe the work schedule in effect at your
place of assignment and will accrue vacation based on the Expatriate Policy (the
greater of your Austria vacation schedule or four weeks). Unused annual vacation
leave accrued in Austria prior to your departure to the Host Country will be
carried forward with you to this assignment. Holidays will be

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 19 of 32

      observed in accordance with Western Union business practices in the USA or
Austria, depending upon your working location as of the date of the holiday.

3.   Relocation Benefits:       You will be eligible for relocation benefits
during the term of your assignment as outlined below, provided that you are
performing services in accordance with this assignment or as otherwise directed
by the Company on the date the relocation benefit or payment is scheduled to be
made. Upon receipt of your signed acceptance of this Letter Agreement, Weichert
Relocation Resources, Inc. (WRRI), Western Union’s designated relocation
company, will contact you to begin administering the relocation program. Amounts
included below may constitute taxable income to you, however they will be
provided to you on a net basis, (ie., will be grossed-up for any applicable
taxes by the Company), but generally will not be taken into account as
“compensation” for purposes of other Company benefit plans. You should take no
action relating to your relocation until you have been contacted by your
Relocation Specialist.

  A.   Miscellaneous Relocation Allowance: In accordance with the terms of the
Expatriate Policy, you will receive a one-time Miscellaneous Relocation
Allowance net payment equal to 1/24th of your annual base salary, to be paid
immediately prior to your departure.     B.   Work Permits/Visas: If legal work
authorization is required, it must be granted before you depart for the Host
Country, WRRI will coordinate assistance for you to obtain the proper visas/work
permits for you and your family. To the extent that you pay any visas, passport,
and/or immigration expenses personally, you will be reimbursed.     C.   Present
Housing Arrangements: Should you choose to keep your present home, you will be
paid a monthly amount of €300 to cover incidental expenditures related to its
maintenance and upkeep (no receipts required). If you rent/lease a residence in
your Home Country at the time you are offered and accept this expatriate
assignment, the Company will pay the costs associated with the ‘early
termination’ of your current lease agreement.     D.   House Hunting
Trips/Family Visits: The Company will pay for a maximum of three trips for your
spouse and your dependent children to visit you prior to the time at which your
family joins you in the U.S. (which, unless the Company and you mutually agree
otherwise, will be no later than September of 2010), any of which trips may be
used for house hunting purposes. The Company will pay the reasonable costs
associated with these trips, including reasonable airfare (based upon Western
Union’s Travel Policy), lodging and meals, and car rental.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 20 of 32

  E.   Shipment and Storage of Household Goods/Personal Effects: WRRI will be
authorized to assist with the move of your household belongings to your new
location. To expedite delivery of your goods, you will be entitled to an air
shipment of up to 500 pounds (not to exceed 80 cubic feet) for items you need
immediately at your new location. The remainder will be shipped via surface
transportation. Your surface shipment allowance will be 10,000 pounds. When
necessary, the Company will pay for storage and insurance for the remainder of
your household goods during the time of your expatriate assignment. The cost of
Company-paid storage will be for reasonable and customary household and personal
goods. In no event will excess food supplies, firewood, building supplies, farm
machinery, cars, vans, boats, trailers, or airplanes be stored at the Company
expense. Responsibility for costs of storing items not listed here will be
determined on a case-by-case basis, at the Company’s discretion. Return to your
Home Country is subject to the terms of the Western Union Expatriate Policy.    
F.   Automobile Shipment/Sale: As noted under “Automobile” below, you will
remain entitled to a company car in Austria (or alternatively a car allowance)
in accordance with the Austrian Car Policy, and in addition the Company will
provide you with an automobile for your use in the Host Country. However,
because the Company will not pay for shipment or storage of your personal
car(s), you will need to make arrangements to sell your personal car(s) or leave
it/them with someone while you and your family are in the U.S. Should you incur
a forced sale loss on your car, the Company will partially reimburse you for
this loss. The amount eligible for reimbursement will be the difference between
the sales price of the car and the average of the retail and trade-in values for
the make and model of your car (based on published local data), up to a maximum
of $2,500 USD per car (with a maximum of two cars being subject to this forced
sale loss reimbursement). You must, however, secure more than one bid for your
car and reimbursement will be based on the highest bid. If you choose to sell to
a family member, you must secure bids from two dealers or private parties who
are not members of your family as a basis for the forced sale loss reimbursement
calculation. If the car is leased at the time you accept this assignment and you
are assessed a penalty for early lease cancellation, the Company will reimburse
for this cost.     G.   Household Pets: If you choose to take your pets with you
on assignment (dogs and cats only), the Company will pay for the cost of
transporting up to two pets from your Home Country to your Host Country.
Coordination, compliance with applicable laws, and costs other than
transportation are your responsibility. Your Host Country has very stringent
animal quarantine regulations and a further quarantine period may be required
for pets returning home from a foreign country upon your relocation to your Home
Country.     H.   Transportation to the Host Country: The Company will reimburse
the cost of a one-way first class ticket from the original location to the new
location for you and your immediate family members. You will be reimbursed by
submitting an expense report to WRRI. This process will be explained in your
consultation call

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 21 of 32

      with WRRI, which will take place shortly after your acceptance and
signature of this Letter Agreement. Return to your home country is subject to
the terms of the Western Union Expatriate Policy.     I.   Travel to Home
Country/Home Leave: Prior to the time at which your family joins you in the U.S.
(which, unless the Company and you mutually agree otherwise, will be no later
than September of 2010), you will be permitted to make trips to and work from
Austria, as agreed with the Chief Executive Officer. After your family joins you
in the U.S., the Company will pay the round trip first class airfare for you and
your family to visit Europe two times during each twelve-month period. Any days
absent from work for specified home leave will count as vacation days. If you
have dependent children attending a college or university outside the Host
Country, the Company will pay for two roundtrips each year between the Host
Country and the airport serving the college or university, in place of and not
in addition to the home leave trip.     J.   Temporary Living Expenses: The
Company will reimburse you for reasonable temporary living expenses while your
goods are in transit for up to a total of 45 days after you are required to
vacate your regular Austrian residence and/or upon arrival in the U.S.     K.  
Destination Services: WRRI will coordinate with a Company designated vendor to
assist you with house hunting and information/familiarization in the host
location. The Company will pay up to the local equivalent of $5,000 USD in
agency fees.     L.   Housing Allowance: The Company will provide assistance to
you in locating residential accommodations in the Denver, Colorado metropolitan
area. The cost for your housing and utilities will be paid in full during the
term of your assignment.     M.   Automobile: You will remain entitled to a
company car in Austria, or alternatively a car allowance, in accordance with the
Austrian Car Policy, as amended from time to time. In addition, the Company will
provide you with one automobile deemed appropriate for your use in the Host
Country. Insurance, maintenance, fuel, taxes, and registration costs for this
vehicle and any costs you incur in obtaining a local driver’s license will be
borne by the Company. If any Company-provided automobile is considered taxable
income to you, it will not be taken into account as “compensation” for purposes
of other Company benefit plans.     N.   Education: The Company will pay the
cost of private primary/secondary schooling at local Host Country international
schools for your dependent children (the costs of colleges or universities for
your dependent children are not included).

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 22 of 32

4.   Tax Reimbursement/Tax Services:

During your expatriate assignment, you will continue to be responsible for
payment of applicable Austrian taxes. You will also be subject to U.S. income
taxes on the income you earn while on assignment. The Western Union Tax
Equalization Policy is intended to leave you in a net after-tax position
substantially equivalent to what you would experience if you were subject only
to Austrian taxes during this period.
The process of calculating and withholding your income tax responsibility
requires the Company to estimate your hypothetical Austrian income tax
liability, based on your total Austrian taxable income earned during the year
for services provided to the Company (which includes base salary, bonus,
mobility allowances, stock option exercises and other long-term incentive award
proceeds). This hypothetical tax liability will be withheld from your pay in
lieu of Austrian actual taxes and will reduce your take-home pay ratably
throughout the year. Actual withholding for Austrian social insurance
contributions and other employment taxes will also continue during your
expatriate assignment. To clarify the foregoing, the Company will be responsible
for making any actual home and host country income taxes incurred on your
compensation during the length of your assignment. Pursuant to the Western Union
Tax Equalization Policy, your tax responsibility for compensation that you would
have received without regard to this assignment (such as base salary, bonus, and
the proceeds from long-term incentive awards), should be substantially
equivalent to the liability you would have incurred on this income had you
remained in Austria. Therefore, for example, if you exercise stock options
during the assignment, your tax liability as a result of such exercise will be
similar to what your Austrian tax liability would have been had you exercised
the stock options in Austria.
PricewaterhouseCoopers will assist in the filing of your Austrian and U.S.
Federal and state income tax returns. When your actual Austrian tax returns are
completed, PricewaterhouseCoopers will calculate your final theoretical Austrian
tax liability. This amount will be similar to the hypothetical tax previously
withheld, but will be revised to incorporate facts and amounts as reported in
your actual Austrian income tax returns. This theoretical tax amount for the
year involved is the amount you are responsible to pay. If the hypothetical tax
amount previously withheld exceeds this amount, you will be refunded the excess.
If the hypothetical tax amount withheld is insufficient to cover this liability,
you will be responsible to pay the difference to the Company. The Company will
be responsible for payment of actual Austrian and U.S. Federal and state income
taxes over and above your final theoretical Austrian tax liability as calculated
by PricewaterhouseCoopers. Remittance of actual tax amounts to either or both
U.S. and Austrian tax authorities will be coordinated by the Company and
PricewaterhouseCoopers.
If your employment terminates for any reason during your expatriate assignment,
tax equalization will end as of the date of termination and the theoretical
Austrian tax will be calculated based as if you repatriated on the date of
termination.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 23 of 32

    In no event shall the payments referenced in this paragraph 5 be made later
than the deadline specified in the Western Union Tax Equalization Policy.      
PricewaterhouseCoopers services are limited to tax advice directly related to
your assignment and do not extend to personal tax advice or financial planning.
  5.   Processing and Use of Employee Information:       By executing this
Agreement, you agree and explicitly and unambiguously consent that for
employment and management purposes, your personal data will be collected,
processed, used, stored, maintained, and transferred between the Austrian
Company and The Western Union Company, its subsidiaries, Affiliates, parent, and
third party service providers, according to business requirements, including in
electronic form, expressly authorizing the transfer of your personal data to the
same companies. Your employee data will be kept secure and confidential in
accordance with Company policy and national legislation. The Company will
regularly update your data with your assistance and as you request. You will
retain the right of access to your data and the right to have incorrect data
corrected. The data provided will not be used for any marketing purposes. By
executing this Agreement, you explicitly consent to the Company’s collection,
retention, and transmittal of your personal data outside of Austria, for all
valid and appropriate purposes related to your employment.   6.   Code of
Conduct; and Compliance with Laws       You agree that you are bound by the
provisions of the Western Union Code of Conduct and other rules, regulations and
policies, as the Code of Conduct, rules, regulations and policies may be amended
from time to time.       You also agree to perform all aspects of your job in
accordance with all applicable laws, regulations and other rules having the
force in law, including those of Austria and the U.S., to strictly follow all
workplace safety rules, to protect the property of the Company, to maintain the
highest standards of personal and professional ethics, to actively participate
in training arranged by the Company, and to continue to develop and improve your
professional skills.   7.   Term and Termination       This assignment will be
for a period of 24 months and will expire automatically at the end of such
period without notice unless (i) terminated earlier pursuant to this Section, or
(ii) terminated earlier as a result of termination of the Employment Agreement
(see its Section 15), or (iii) it is agreed between you and the Company that the
assignment is extended in writing.       The Company shall have the right, at
any time during the assignment, to terminate this assignment (without
simultaneous termination of the Employment Agreement) with one month’s prior
notice. If you wish to terminate

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 24 of 32

    this assignment prior to its expiration, provided that you consult in
advance with the Company, you may terminate this assignment (without
simultaneous termination of the Employment Agreement) with one month’s prior
notice. If you voluntarily terminate this assignment on or before December 31,
2010 (unless you have been approved for and accepted the position of Chief
Executive Officer of The Western Union Company or have become eligible for the
termination payments described below), you will be required to repay a prorated
portion of the relocation and tax equalization benefits you have received
pursuant to Sections 3 and 4 of this Letter Agreement, based on the number of
days between the beginning and end date of this assignment. If your employment
with the Company is terminated as well, you acknowledge that such termination of
employment will require the immediate settlement of all outstanding tax, travel
and other advances in relation to the present assignment. If you are living in
Company-paid leased housing, you agree to vacate the housing within 30 days of
your termination of employment.       If (1) on or before the expiration of the
term of this assignment (or any extension hereof) you are notified that you will
not be considered a candidate for the position of Chief Executive Officer of The
Western Union Company, and you elect, within 30 calendar days of such
notification, to terminate your employment pursuant to Section 15 of the
Employment Agreement, or (2) during or upon the expiration of the term of this
assignment (or any extension hereof) you are offered the position of Chief
Executive Officer of The Western Union Company and, after consultation with the
Board, you decline to accept such offer and elect, within 30 calendar days of
the date you decline such offer, to terminate your employment pursuant to
Section 15 of the Employment Agreement, you will be eligible to receive the
benefits provided under The Western Union Company Severance/Change in Control
Policy (Executive Committee Level) (the “Severance Policy”) as then in effect as
if your employment had terminated for an eligible reason under the Severance
Policy (other than benefits that would apply only in the event of a “Change in
Control” as defined in the Severance Policy) (the “Termination Pay”). The
Termination Pay shall be reduced by any other severance, termination, or similar
benefits payable to you by the Company, including, but not limited to, any
amounts payable under the Employment Agreement, the Severance Policy, or
statutory severance benefits or payments made on account of notice periods
during which you are released from further duties as provided pursuant to the
law of any country or political subdivision thereof. The Termination Pay will be
paid in 24 substantially equal monthly installments and shall be paid in full no
later than 24 months after the termination of employment with the Austrian
Company, subject to the requirements of Section 409A of the Internal Revenue
Code of 1986, if applicable to you. The Board of Directors of The Western Union
Company and/or the Compensation Committee, may, in their absolute discretion,
agree to accelerate the vesting of certain outstanding Long-Term Incentive Plan
awards held by you and/or to provide additional benefits to you in the event
this paragraph applies. In order to receive the Termination Pay, you must timely
sign an Agreement and Release (in a form satisfactory to the Company) which will
include restrictive covenants and a comprehensive release of all claims. Under
the Agreement and Release, you must agree not to solicit business similar to any
business offered by the Company from any Company customer, not to advise any
entity to cancel or limit its business with the Company, not to recruit,
solicit, or encourage any employee to leave their employment with the Company,
not to perform the same or substantially

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 25 of 32

    the same functions or job duties that you performed for the Company for any
business enterprise engaging in activities that compete with the business
activities of the Company, not to disclose any of Company’s trade secrets or
confidential information, and not to disparage the Company or its employees in
any way. These obligations are in addition to the restrictive covenants and
undertakings in the Employment Agreement and to any other non-solicitation,
noncompete, nondisclosure, or confidentiality agreements that you may have
executed while employed by Company. In addition, the payment of the Termination
Pay will always be conditional upon your full compliance with any restrictive
covenants and undertakings in the Employment Agreement applying to the
post-contract period, and you acknowledge that they can be recouped if such
covenants or undertakings are violated. In the event this paragraph applies, you
will be repatriated back to Vienna, Austria in accordance with the terms of the
Expatriate Policy.       The Company will notify you on or before the expiration
of this assignment (or any extension hereof) whether you will be considered a
candidate for the position of Chief Executive Officer of The Western Union
Company; provided, however, that the Company will have no obligation to provide
such notification to you if (1) you have elected to terminate this assignment
prior to its expiration pursuant to the second paragraph of this Section 7, or
(2) the Company has terminated this assignment on account of your termination of
employment for “Cause” as defined in the Severance Policy. In no case will you
be eligible for the Termination Pay if your employment is terminated for “Cause”
as defined in the Severance Policy.   8.   Successors to the Company       The
terms of this Letter Agreement shall inure to the benefit of any successors or
assigns of the Company, and your obligations apply equally to the Company and
its successors or assigns.   9.   Severability, and Governing Law       In the
event any provision of this Letter Agreement is deemed unenforceable, you agree
that a court of competent jurisdiction shall have jurisdiction to reform such
provision to the extent necessary to cause it to be enforceable to the maximum
extent permitted by law. The provisions in this Letter Agreement are severable,
and if any provision is determined to be prohibited or unenforceable in any
jurisdiction, the remaining provisions shall nevertheless be binding and
enforceable. The execution, interpretation and enforcement of this Letter
Agreement and the respective rights and obligations of the parties shall be
governed and construed in accordance with the laws of Austria. Both parties
shall submit to the exclusive jurisdiction of the Austrian courts in the event
of a dispute relating to this Agreement.   10.   Amendments       Any
modifications to the terms of this Letter Agreement must be memorialized in
writing and signed by both you, the Austrian Company and the Western Union
Company.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 26 of 32

11.   Other Agreements       You acknowledge that this Letter Agreement during
its term is made a part of your Employment Agreement between you and Western
Union Financial Services GmbH, effective January 1, 2010.   12.  
Paragraph Headings       The paragraph headings in this Letter Agreement are for
convenience of reference only and shall not be deemed to alter or affect the
meaning or interpretation of any provisions hereof.   13.   Special 409A
Provisions       This Agreement is intended to comply with the requirements of
Section 409A of the Internal Revenue Code of 1986, as amended (the “Code”), and
shall be interpreted and construed consistently with such intent. The payments
to you pursuant to this Agreement are also intended to be exempt from
Section 409A of the Code to the maximum extent possible. To the extent any
amounts under this Agreement are payable by reference to your “termination of
employment,” such term shall be deemed to refer to your “separation from
service,” within the meaning of Section 409A of the Code. Notwithstanding any
other provision in this Agreement, if you are a “specified employee,” as defined
in Section 409A of the Code, as of the date of your separation from service,
then to the extent any amount payable under this Agreement (i) constitutes the
payment of nonqualified deferred compensation, within the meaning of
Section 409A of the Code, (ii) is payable upon your separation from service and
(iii) under the terms of this Agreement would be payable prior to the six-month
anniversary of your separation from service, such payment shall be delayed until
the earlier to occur of (a) the six-month anniversary of the separation from
service or (b) the date of your death. Any reimbursement or advancement payable
to you pursuant to this Agreement shall be conditioned on the submission by you
of all expense reports reasonably required by the Company under any applicable
expense reimbursement policy, and shall be paid to you as soon as
administratively possible following receipt of such expense reports, but in no
event later than the last day of the calendar year following the calendar year
in which you incurred the reimbursable expense. Any amount of expenses eligible
for reimbursement, or in-kind benefit provided, during a calendar year shall not
affect the amount of expenses eligible for reimbursement, or in-kind benefit to
be provided, during any other calendar year. The right to any reimbursement or
in-kind benefit pursuant to this Agreement shall not be subject to liquidation
or exchange for any other benefit.   14.   Counterparts       This Letter
Agreement may be executed in any number of counterparts, which shall together
constitute one agreement. Any party may enter into this Letter Agreement by
signing any such counterpart, but this Letter Agreement shall not be effective
until each party has executed at least one counterpart.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 27 of 32
We will provide you a copy of the Expatriate Policy under separate cover. If you
have any questions regarding the information in that Policy, please call Eileen
Gibson at (636) 866-0701.
Your assignment counselor at WRRI is also available to answer any questions that
you may have regarding your relocation. You will be contacted by WRRI shortly,
but for your reference or should you have any immediate questions, Patrick
McCluskey will be your point of contact. He can be reached at +1.973.397.3919 or
pmccluskey@wrri.com
Sincerely,
Western Union Financial Services GmbH

     
/s/ Tim Keane

 
Tim Keane
  Date: 9 November 2009
represented by its sole shareholder,
   
Western Union Processing Limited
   
 
   
The Western Union Company
   
 
   
/s/ Grover Wray

 
Grover Wray
     
Date: 9 November 2009
   

I hereby agree and accept this assignment under the terms and conditions set
forth in this Letter Agreement and the Company’s policies as described in the
Expatriate Policy, a copy of which I have received, read, and understand.
/s/ Hikmet Ersek                         
Hikmet Ersek
Date: 9 November 2009

    A signed copy of this document (PDF or paper copy) should be sent to Western
Union Global Mobility Department c/o                                         
M21B12 or                                           for relocation services to
be initiated.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 28 of 32
Exhibit 2
Data Privacy Notice and Consent for Employees
NOTICE
Western Union Financial Services GmbH (WUFS GmbH), (“Employer”) is a member of
the control group of The Western Union Company, organized and existing under the
laws of the State of Delaware, U.S.A. The Western Union Company is at 12500 East
Belford Ave., Englewood, Colorado, 80112, U.S.A. The Western Union Company
intends to implement for itself, the Employer and all their subsidiaries and
affiliates (all collectively referred to as the “Company’’), a uniform Human
Resources (“HR”) reporting system enabling the Company to collect a set of HR
data as described in Appendix 2 (“HR data”) with regard to all Company employees
worldwide, including the undersigned employee (the “Employee”). Appendix 2 may
be amended, e.g. by revising the categories of personal data, if necessary for
the fulfillment of employment contract obligations of the Employer or for legal
requirements.
This HR data will be stored in a Human Resource Management System (“HRMS”),
enabling

(1)   consistent group HR reporting throughout the Company’s locations globally;
  (2)   accurate consolidation of HR data on a global basis for the purpose of
implementing, administering, and managing the Employee’s participation in the
compensation and benefits plans of the Company (the “Plans”) and tracking
incentive and other compensation eligibility and actual payments;   (3)  
compliance with tax, finance, and securities laws as well as laws and orders
requiring disclosure of HR data vis-à-vis authorities;   (4)   compliance
training, certifications and related regulatory requirements;   (5)   employee
training and certifications;   (6)   reporting and monitoring of health and
safety of employees, and development of a risk management;   (7)   compliance
with terms of the Plans;   (8)   administration of all human resource and
employment programs;   (9)   consistent administration of the Plans throughout
the Company’s international locations; and   (10)   the Company’s parts as
listed in Appendix 1 (the “Relevant Companies”) to facilitate the employment
relationship by processing the Employee’s HR data to provide the Employee with
his/her employment or career development including possible relocation; and to
facilitate the following:

  -   payroll administration, administering pension plans and other employee
benefits, control of remuneration comparisons;     -   generating of holiday and
absence records;     -   establishing contact to the next of kin;     -  
disciplinary and/or grievance proceedings and appraisals;     -   statistical
analyses regarding performance, conduct, sickness and employment costs;     -  
establishing equal opportunities;     -   general employee training; compliance
training and tracking;     -   disclosures to prospective employers and/or
shareholders as part of a merger, acquisition, takeover or corporate
re-organization;     -   detection or prevention of fraud or any offenses;     -
  the provision of information as required by any governmental authority or
other authority; legal proceedings (including prospective proceedings);
obtaining legal advice, or otherwise establishing, exercising or defending legal
rights;     -   financial disclosures to creditors or credit reporting agencies
authorized by the employee.

The described processing and use of HR data serve to attain all procedures and
purposes mentioned above (collectively the “Purpose”).
The Company reserves the right to amend the companies in the control group
identified above and the Relevant Companies listed in Appendix 1 as required to
provide employee services. Any changes will be made known to the Employee
through either the Company’s intranet, the Employer’s designated data privacy
officer, or through other means of information accessible to the Employee.

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 29 of 32
To facilitate control and uniformity in achieving the Purpose, a HRMS will be
utilized. Access to the Employee’s HR data in the HRMS system to achieve the
purpose will be restricted to the following authorized persons and/or
departments of the Relevant Companies: Information Technology (IT), Human
Resources, Health & Safety, Risk Management, Compliance, Legal, Finance,
Security, Audit, TWUC Senior Management, line of superiors of the Employee, Data
Protection Officers.
The HR data will only, be transferred to the Relevant Companies and to
authorized third parties, as necessary for business requirements or contractual
or statutory obligations including, without limitation, to accountants, legal
service providers, consultants, brokerage houses, banks and social security
organizations, and other authorities (the “Authorized Third Parties”). The
Employee understands that the Relevant Companies or the Authorized Third Parties
may be located in countries outside of Austria, and that the Relevant Company’s
or Authorized Third Party’s country may have reduced data protection level. The
Relevant Companies have, therefore, concluded the Authorized Third Parties are
subject to confidentiality with regard to HR data according to statutory or
contractual obligations.
Employee authorizes the Relevant Companies and the Authorized Third Parties to
receive, possess, use, retain, process and transfer HR data, in electronic or
other form, for any Purpose mentioned above.
Where sensitive personal data (i.e., information on a person’s racial and ethnic
origin, political opinions, religious or philosophical convictions, union
membership, health or sexual orientation) is at all collected, the Relevant
Companies will collect, process, and use this data only with the Employee’s
express written consent where legally obliged or permitted to do so in
accordance with Austria’s data privacy or employment laws.
Employee understands that in the context of the Purpose, HR data will be held
only insofar and as long as necessary to properly fulfill the requirements
related to the Purpose. Employee understands that he or she may, at any time,
view, request additional information about the storage and processing, be
granted access, and request correction or amendment to render it accurate of
their HR data. The employee has the right of refusal or to withdraw the consents
herein, in particular in case of an amendment to Appendix 1, in any case without
cost by contacting in writing his or her local human resources representative.
CONSENT
The undersigned Employee hereby explicitly and unambiguously consents to the
collection, processing, use and transfer, in electronic communications (i.e.
fax, email, other) or other form, including collection, processing, use and
transfer by and to the Relevant Companies listed in Appendix 1 of the HR data
set out in Appendix 2 by and among, as applicable, the Employee’s Employer, the
Relevant Companies and the Authorized Third Parties, for the Purpose described
above. The undersigned Employee also consents to the HR data listed in
Appendix 2 being collected, processed, transferred between the Relevant
Companies, used and transferred to the Relevant Companies and Authorized Third
Parties also for the Purpose mentioned above by the HRMS. Employee consents to
Appendix 2 being amended from time to time, if required for the fulfillment of
employment contract obligations or legal obligations, and the Company reserves
the right to amend the Relevant Companies listed in Appendix 1 as required to
provide employee services, and that such amendments of Appendix 1 and/or
Appendix 2 are made known to him or her through the Company’s intranet,
Employer’s data protection officer, or through other means of information
accessible to the Employee.
Signed this 9th day of November 2009.

         
by
  /s/ Hikmet Ersek

 
Hikmet Ersek    

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 30 of 32
Data Privacy Consent — Appendix 1
HR data will be disclosed among and/or transferred to the following companies:
Data Exporter
Western Union Financial Services GmbH (WUFS GmbH)
Schubertring 11
1010 Vienna
Austria
Data Importers

  1)   The Western Union Company, a Delaware Corporation(US Head Office)     2)
  Western Union Financial Services Inc., a Colorado Corporation     3)   Western
Union LLC, a Colorado Corporation

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 31 of 32
Data Privacy Consent — Appendix 2
HR data consists of:

      DATA ELEMENT   Description/Comments
ID
  PS Employee ID (automatically created when new hire data is saved)
Alternate Employee ID
  Employee ID in Payroll System (DATEV) — 5 digits
Prefix
  Name Prefix: Mr., Ms. etc (English titles)
First Name
  Forename
Last Name
  Surname
Address 1-3
  Home address of employee (3 address lines available for Street Name, Number
and any additional address info if necessary)
Postal
  Zipcode/Postal Code of employee’s home address
City
  City of employee’s home address
Country
   
Phone
  Phone Number (drop down available for different phone types — e.g. Home,
Cellular, ...) Data provided by employees on voluntary basis
Gender
  Female/Male/Unknown
Marital Status
  Married/Single/Divorced/Separated etc
Phone
  phone number of emergency contact — voluntary
National ID Country
  indicates format of Social Security Number
National ID Type
  indicates type of Social Security Number (e.g. VSNR, EUVSNR, ...)
National ID
  Social Security Number
Nationality
  Nationality
Birthdate
  exact date of birth (day, month, year)
Date of Death
  possibility to enter in PS — if applicable
Country
  Permit country
Type
  Type of permit (e.g. work permit, residency permit)
Expiration Date
  End date of permit (query can be run on a regular basis to identify expiring
permits)
TWUC Mail Drop
  Office address/stop code
Employee Status
  automatically updated from action/reason codes — e.g. active, terminated,
leave of absence, maternity etc.
Original Hire Date
  Employment Start Date (= effective date entered on first panel “Personal Data
— Name”)
Rehire Date
  Left and come back — new start date
Acquisition Date
  Employment via an acquisition
Probation Date
  Date probation due to end e.g. 6 months post start date
Company Seniority Date
  automatically calculated — date taken for seniority calculation (usually TWUC
hire date)
Service Date
  automatically calculated — current length of employment
Regulatory Region
  determines which fields are shown in PS
Company
   
Business Unit
  Standard BU or International BU
Location
  Place of work (specific location codes available — details saved on location
table: address, country, effective date)
Department
  Cost center number (specific department IDs available — details saved on
department table: location, company, contact listing — e.g. EVP, HR-Rep, Finance
contact, ... — Shared Services Indicator, Segment Alignment Indicator)
Department Entry Date
  automatically created by effective date of department change (action/reason)
Shared Services Indicator
  pre-set on department table — indicates if employee works for a shared
services dept. or not (e.g. HR, Finance, ...)
Segment Alignment Indicator
  pre-set on department table — indicates business unit that employee is
supporting (e.g. WUFSI WUI, ...)
Job Code
  includes job title, manager level info (e.g. Non-Manager, Director, VP, ...),
salary admin plan, grade, std hrs, regular/temp job, job function code — e.g.
HR, Marketing etc.)
Job Entry Date
  automatically created by effective date of job change

 



--------------------------------------------------------------------------------



 



Hikmet Ersek Austrian Employment Contract
9 November 2009
Page 32 of 32

      DATA ELEMENT   Description/Comments
Regular/Temporary
  regular/temporary employee
Full/Part
  full time/part time employee
Regular Shift
  hours of work on shift pattern (Y/N field)
Standard Hours
  pre-set on job code table — contractual hours of work e.g 40 hours (link to
job code table)
FTE
  full time equivalent — automatically calculated in PS
Employee Type
  H= hourly paid, S= salaried
Empl Class
  e.g. Consultant, Contractor, Expat, Trainee, ...
Pay Group
  Payroll code — Fixed for Company
Labor Agreement Entry Date
(Employment Contract)
  date when employment contract was signed (# hire date/effective date of
contract) + if employment contract changes, details of change need to be tracked
(e.g. Legal changes, change of shift, ... — but not changes related to employee
— e.g. change of standard hours) — TO CHECK STATUS OF EMPLOYMENT CONTRACT - will
be saved on Job Labor panel
Salary Administration Plan
  pre-set on job code table — includes number of pay months per year, standard
working hours, currency, company code (link from salary plan table to job code
table)
Grade
  pre-set on job code table = salary grade (paygroups); includes currency,
salary ranges, salary admin plan — link from salary grade table to job code
table
Grade Entry Date
  automatically created by effective date of grade change
Currency
   
Compensation Rate
  annual base salary
Compensation Frequency
  monthly, weekly, annually — defaulting to annual
Date last increase
  automatically created by effective date of salary change — indicates effective
date of last salary increase
Rating Scale
  automatically loaded from Performance Management System — for all emps
Review Rating
  automatically loaded from Performance Management System — performance ratings
on individual employee
Review Date
  automatically loaded from Performance Management System
Comp Pgm
  Bonus Plan (e.g. WU-IC ELG for eligible emps, WU-IC-NE for non-eligible emps)
Target Amount
  Bonus Target Amount
Target Date
  Start of plan (i.e. effective date of (new) bonus target — if bonus target
changes during the year)
Job Earnings/Distribution Type
  default to “none” — n/a outside USA
Benefit Program
  INT for all international employees
Work Phone
  Full work phone number (incl. country code, city code, tel # and extension)
Business Title
  Job title (possibility to specify job title more closer — e.g. by region
Supervisor ID
  Supervisor’s employee PS 6 digit ED (Supervisor Name is linked to this — shows
up next to Supv ID)
Action
  e.g. hire, promotion, termination reasons, pay rate change, maternity
Reason
  e.g. new hire, merit — linked to action
Date Created
  automatically shows date of data entry for action/reason (not always equal to
effective date!!!)
Effective Date
  every action/reason needs to have an effective date (e.g. promotion eff.
06/01/2003)
Termination Date
  Date employment ends
Duration of employment
   
Disability
  Degree of disability acknowledged by competent authority, duration

 